     Case 2:19-cv-01035-WHA-JTA Document 22 Filed 04/30/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

WILLIAM DALE JAEGER,                  )
# 132758,                             )
                                      )
      Petitioner,                     )
                                      )
      v.                              )    Civil Action No. 2:19cv1035-WHA
                                      )                  [WO]
CHARLES GRADDICK, et al.,             )
                                      )
      Respondents.                    )

                                      ORDER

      On March 23, 2020, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 21.) Upon an independent review of

the file and upon consideration of the Recommendation, it is ORDERED that:

      (1) The Recommendation (Doc. # 21) is ADOPTED.

      (2) This action is DISMISSED without prejudice because Petitioner has not

exhausted his state court remedies.

      A separate final judgment will be entered.

      DONE this 30th day of April, 2020.


                           /s/ W. Harold Albritton
                          Senior United States District Judge
